      Case 3:20-cv-00166-RCJ-WGC Document 8 Filed 04/27/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF NEVADA


CHRISTIAN RODRIGUEZ,                 )               3:20-cv-00166-RCJ-WGC
                                     )
                        Plaintiff,   )               MINUTES OF THE COURT
        vs.                          )
                                     )               April 27, 2020
C. CROW, et al.,                     )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER           REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Before the court is Plaintiff’s Motion for Time Extension (ECF No. 5). Plaintiff requests
an additional thirty (30) days in which to comply with the court’s order of March 26, 2020
(ECF No. 3).
       Plaintiff’s Motion for Time Extension (ECF No. 5) is GRANTED. Plaintiff shall have to
and including Friday, June 5, 2020, in which to comply with the court’s order (ECF No. 3).
       IT IS SO ORDERED.


                                            DEBRA K. KEMPI, CLERK

                                            By:        /s/______________________
                                                   Deputy Clerk
